Case 1:21-cv-02333-JPH-TAB Document 1 Filed 08/25/21 Page 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 MELANIE ANDERSON,                 )
                                   )
            Plaintiff,             )
                                   )
 vs.                               )   CASE NO.: 1:21 CV 2333
                                   )
 RED LOBSTER RESTAURANTS LLC       )
                                   )
            Defendant.             )
                                   )
                           NOTICE OF REMOVAL

       Defendant, Red Lobster Restaurants LLC (“Defendant”), by counsel, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446 and S.D. Ind. L.R. 81-1, hereby files this Notice of Removal to

remove the above-titled civil action from the Superior Court of Wayne County, Indiana, to

this Court based upon the following supporting grounds, appearing solely for the purpose of

removal, and for no other purpose, and preserving all other defenses available to it.

   1. Copies of all process and pleadings filed and/or received by Defendant and the docket

       sheet for the Wayne County Court action, as of August 25, 2021, are attached hereto

       and incorporated herein as Exhibit 1.

   2. On March 18, 2021, Plaintiff Melanie Anderson (“Plaintiff”) filed a Complaint for

       Damages in the Superior Court of Wayne County, Indiana, styled as Melanie Anderson

       v. Red Lobster Restaurants LLC, under Cause No. 89D01-2103-CT-000016. (Exhibit

       1, at pp. 0004-0006; see also Complaint for Damages, attached as Exhibit 2).

   3. Plaintiff claims that on December 27, 2019, while at a Red Lobster restaurant, she

       “tripped and fell on an entry way rug that was flipped up in a negligent position.”

       (Exhibit 2, at ¶8). Plaintiff has sued Defendant for negligence and claims she



                                               1
Case 1:21-cv-02333-JPH-TAB Document 1 Filed 08/25/21 Page 2 of 5 PageID #: 2




     “sustained severe and permanent personal injuries,” including “limitation of motion

     and extreme pain and suffering.” (Exhibit 2, at ¶¶10-11). She further has been

     “required to engage the services of hospitals, physicians and medical technicians for

     medical care and treatment, medication, x-rays, physical therapy, and has incurred,

     and may incur in the future, reasonable medical bills for such treatment.” (Exhibit 2,

     at ¶12).

  4. Plaintiff served a summons and copy of the Complaint for Damages upon Defendant’s

     registered agent, by certified mail, on July 26, 2021. (Exhibit 1, at pp. 0020-0022; see

     also USPS Tracking Results attached as Exhibit 3). Thus, this Notice of Removal is

     being filed within thirty (30) days after Plaintiff’s service of the initial pleading in this

     matter and is timely under 28 U.S.C. §1446(b).

  5. Plaintiff is a citizen of Wayne County. (Exhibit 2, at ¶1).

  6. Defendant is, and was at the time the Complaint for Damages was filed, a Florida

     foreign limited liability company. To demonstrate diversity jurisdiction, an LLC “must

     identify the citizenship of each of its members as of the date the complaint or notice

     of removal was filed, and, if those members have members, the citizenship of those

     members as well. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007).

     Defendant’s Members are as follows:

         •   Thai Union Group Public Company limited, a Thailand publicly-traded
             corporation, with a principal place of business in Thailand;
         •   Seafood Alliance Limited, a Hong Kong company with its principal place of
             business in Hong Kong;
         •   Antares Midco Inc., a Delaware corporation with its principal place of business
             in Illinois; and



                                              2
Case 1:21-cv-02333-JPH-TAB Document 1 Filed 08/25/21 Page 3 of 5 PageID #: 3




         •    Foreign citizens (individuals) domiciled in the countries of Germany, Thailand,
              British Virgin Islands, Malaysia, and Australia; and
         •    Citizens (individuals) domiciled in Arizona, Florida, Illinois, Kentucky,
              Missouri, New York, North Carolina, Rhode Island, Texas, and Utah.
     Accordingly, because corporations are citizens of both the state of incorporation and

     the state in which the corporation has its principal place of business, and because

     individuals are citizens of their state of domicile, Defendant is a citizen of Thailand,

     Hong Kong (China), Germany, British Virgin Islands, Malaysia, Australia, Arizona,

     Delaware, Illinois, Florida, Kentucky, Missouri, New York, North Carolina, Rhode

     Island, Texas, and Utah. Winforge, Inc. v. Coachmen Indus., 691 F.3d 856, 867 (7th Cir.

     2012).

  7. Because Plaintiff and Defendant are “citizens” of different states, there is complete

     diversity of citizenship between the parties within the contemplation of 28 U.S.C. §

     1332(a). “A case falls within the federal district court’s ‘original’ diversity jurisdiction

     only if diversity of citizenship among parties is complete, i.e., only if there is no

     plaintiff and no defendant who are citizens of the same State.” Wisconsin Dep’t of

     Corrections v. Schacht, 524 U.S. 381 (1998).

  8. Plaintiff’s Complaint for Damages is silent as to the value of her claims, and Plaintiff’s

     Counsel did not respond to a request, sent on July 29, 2021, inquiring if Plaintiff would

     stipulate that her damages do not exceed $75,000.                   (See July 29, 2021

     Correspondence, attached as Exhibit 4). However, based on pre-suit exchanges,

     Defendant believes that Plaintiff, who was 79 years old at the time of her fall, will

     claim that she fractured her shoulder, suffered pain and lacerations to her knee, and

     suffered pain in her wrist. Additionally, on February 23, 2021, Plaintiff issued a



                                              3
Case 1:21-cv-02333-JPH-TAB Document 1 Filed 08/25/21 Page 4 of 5 PageID #: 4




     settlement demand that substantially exceeded the $75,000 threshold for removal.

     Accordingly, Defendant reasonably believes that the amount in controversy in this

     lawsuit exceeds $75,000, exclusive of interest and costs. See Oshana v. Coca-Cola Co.,

     472 F.3d 506, 511 (7th Cir. 2006) (“[T]he proponent of federal jurisdiction has the

     burden of showing by a preponderance of the evidence facts that suggest the amount-

     in-controversy requirement is met. That is easier said than done when the plaintiff,

     the master of the complaint . . . provides little information about the value of her

     claims. In such a case, a good-faith estimate of the stakes is acceptable if it is plausible

     and supported by a preponderance of the evidence . . . Once the defendant in a

     removal case has established the requisite amount in controversy, the plaintiff can

     defeat [federal] jurisdiction only if ‘it appears to a legal certainty that the claim is

     really for less than the jurisdictional amount.’”) (internal citation omitted).

  9. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

     Accordingly, Defendant may remove this action to this Court pursuant to 28 U.S.C. §

     1441(b) in that it is a civil action between citizens domiciled in different states and

     the preponderance of the evidence shows that the amount in controversy exceeds the

     sum of $75,000.00, exclusive of interests and costs.

  10. Because the state court action was filed in Wayne County, Indiana, the District Court

     for the Southern District of Indiana, Indianapolis Division, is the proper venue. See,

     28 U.S.C. §§ 1441(a) and 94(b)(1).

  11. On August 25, 2021, a notice of this filing will be filed in the Wayne County Superior

     Court via the Indiana State Court electronic filing system and will be served upon all

     known counsel in that case. A copy of that Notice is attached hereto as Exhibit 5.



                                              4
Case 1:21-cv-02333-JPH-TAB Document 1 Filed 08/25/21 Page 5 of 5 PageID #: 5




       WHEREFORE, Defendant, Red Lobster Restaurants LLC, by counsel, respectfully gives

notice that this civil action is removed to this Court from the Wayne County Superior Court.



                                          Respectfully submitted,

                                          /s/ Katherine M. Haire
                                          Katherine M. Haire (31330-49)
                                          REMINGER CO., LPA
                                          College Park Plaza
                                          8909 Purdue Road, Suite 200
                                          Indianapolis, IN 46268
                                          Tel: 317-663-8570
                                          Fax: 317-228-0943
                                          khaire@reminger.com
                                          Attorney for Defendant,
                                          Red Lobster Restaurants LLC



                                CERTIFICATE OF SERVICE

        I certify that the foregoing document has been filed utilizing the Court’s Electronic
Filing System (EFS), which will send notice on this 25th of August, 2021, to all registered
parties as follows:

Jason A. Shartzer, Esq.
Shannon B. Mize, Esq.
SHARTZER LAW FIRM, LLC
156 E. Market St.
10th Floor, Ste. 1000
Indianapolis, IN 46204
Attorney for Plaintiff
                                                  /s/Katherine M. Haire
                                                  Katherine M. Haire (#31330-49)
                                                  REMINGER CO., L.P.A.




                                             5
